Citation Nr: 0740724	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-28 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from January 1942 to 
September 1945.

This matter comes before the Board of Veterans; Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The 
appellant subsequently perfected this appeal. 


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in September 2003 due to a congestive heart failure.

2.  During his lifetime, the veteran was service connected 
for post-traumatic stress disorder (PTSD), evaluated as 100 
percent disabling, hearing loss, evaluated as 100 percent 
disabling, residuals of shell fragment wound, right shoulder 
with retained fragment, evaluated as 10 percent disabling, 
and residuals of fracture right ankle, evaluated as 
noncompensable. 

3.  Congestive hearing failure is not of service origin and 
first manifested many years after service.

4.  A disease or disability of service origin was not 
involved in the veteran's death.

5.  The veteran did not have a service-connected disability 
evaluated as 100 percent disabling for 10 years prior to his 
death, was not continuously rated as totally disabled for the 
five-year period after his separation from service, and was 
never a prisoner of war during such service.

6.  The appellant has not specifically alleged clear and 
unmistakable error (CUE) in any final rating decision.


CONCLUSIONS OF LAW

1.  A disability incurred in service did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. § 3.312 (2007).

2.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated August 2004, the RO satisfied its 
duty to notify the appellant under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, 
the RO notified the appellant of: information and evidence 
necessary to substantiate the claims on appeal; information 
and evidence that VA would seek to provide; and information 
and evidence that the appellant was expected to provide.  The 
appellant was instructed to submit any evidence in her 
possession that pertained to her claims.   

VA has done everything reasonably possible to assist the 
appellant with respect to her claims for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2007).  Service medical records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  The duties to 
notify and assist have been met.

In light of the Board's denial of the claims, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007).   For the above reasons, it is not 
prejudicial to the appellant to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 
C.F.R. § 20.1102 (2007) (harmless error).

Cause of Death

A certificate of death shows that the veteran died in 
September 2003.  The immediate cause of death was congestive 
heart failure.  No underlying causes or significant 
conditions contributing to his cause of death were noted. 

At the time of his death, the veteran was service connected 
for post-traumatic stress disorder (PTSD), evaluated as 100 
percent disabling, hearing loss, evaluated as 100 percent 
disabling, residuals of shell fragment wound, right shoulder 
with retained fragment, evaluated as 10 percent disabling, 
and residuals of fracture right ankle, evaluated as 
noncompensable. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Service connection for the cause of a veteran's death 
requires evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2007).  A service- 
connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2007).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death, e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2007).

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2007).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2007).

The appellant is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub. nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-161 
(1997).  Service connection may be granted for disease 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. § 1110 including disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's service medical records do not reflect 
complaints, treatment or diagnosis of heart or cardiovascular 
problems during service.  VA examinations dated in 1965 and 
1968 indicate that evaluations of the cardiovascular system 
were normal.  Record from Dr. Hodges indicated that the 
veteran had ischemic heart disease with anterior myocardial 
infarction in 1980.  The record further indicates that a 
cardiac catherization was performed in 1991.  There is no 
competent evidence of record establishing a relationship 
between the veteran's post-service cardiovascular problems 
and eventual congestive heart failure, and his active duty 
service at any time after his separation from service.  
Therefore, service connection on a direct or presumptive 
basis is not warranted. See 38 C.F.R. §§ 3.303, 3.309. 

In her service connection claim for cause of death, the 
appellant asserts that the veteran's cause of death was 
related to his service-connected PTSD.  However, there is no 
indication from the original Certificate of Death that PTSD 
caused or otherwise contributed in any way to the veteran's 
death.  The medical records from September 2003 also fail to 
reveal any connection between the veteran's cause of death 
and any of his service-connected disabilities.  

In support of her appeal, the appellant submitted a revised 
Certificate of Death from the same examiner, this time noting 
that the veteran's chronic post-traumatic stress, multiple 
combat injuries were conditions contributing to the veteran's 
death.  In March 2006, the RO issued a letter to the 
examiner, Dr. Yates, requesting that he provide an opinion as 
to how the veteran's PTSD led to his development of 
congestive heart failure.  A self-addressed envelop was 
enclosed and a request for negative reply was made.  A 
response was received in August 2006, indicating that the 
original Certificate of Death had not been revised.  Based 
upon this response, it appears then that Dr. Yates did not 
opine that the veteran's chronic post-traumatic stress, 
multiple combat injuries were conditions contributing to his 
death.

In a March 2007 statement, the appellant's family inquired 
why the RO asked Dr. Yates for a negative reply, implying 
that the RO was specifically requesting that Dr. Yates reply 
in the negative.  In context of the request, it does not 
appear that the RO was asking that Dr. Yates to reply in the 
negative.  The requested for a medical explanation or opinion 
was in the first paragraph of the letter.  "[A] negative 
reply requested," was added to the end of the sentence of 
the last paragraph where the RO was providing him with a 
self-addressed envelope for his convenience.  The Board's 
interpretation is that the request for a negative replay was 
pertaining to a request that Dr. Yates provide a written 
response and not ignore the letter if the answer was in the 
negative.  This request was intended to avoid the need for a 
follow-up letter and further delay in the outcome of this 
case, and does not appear to be a request for a negative 
reply.        

The appellant also submitted a statement from Dr. Garland 
dated October 2005 and an article from the National Center 
for PTSD.  Both indicate positive correlation between PTSD 
and physical health problems, including cardiovascular 
disease and congestive heart failure.  The Board has reviewed 
this evidence submitted by the appellant.  It is not specific 
with regard to the veteran to establish a relationship 
between his PTSD and his cause of death.  The evidence is too 
general in nature to provide, alone, the necessary evidence 
to show an etiological relationship.  See Sacks v. West, 11 
Vet. App. 314, 316-17 (1998).  The statement from Dr. Garlan 
and the article must provide more than speculative, generic 
statements, but must discuss etiological relationships with a 
degree of certainty for the facts of a specific case.  Wallin 
v. West, 11 Vet. App. 509, 514 (1998).  This evidence does 
not provide statements for the facts of the veteran's 
specific case.  Therefore, the Board concludes that Dr. 
Garlan's statement and the article do not show to any degree 
of specificity establish a relationship or connection between 
the veteran's PTSD and his death.  

The Board has respectfully considered the appellant's 
assertions, the assertions of her daughters, and the 
assertion of her daughter-in-law that the veteran's PTSD 
contributed to his death.  However, these individuals have 
not shown to possess the expertise to give an opinion 
regarding medical causation or diagnosis, and their 
statements on such matters do not establish service 
connection.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The probative evidence in this case is the Certificate of 
Death, which lists only one cause of death: congestive heart 
failure.  Congestive heart failure is not shown in service of 
for many years following separation from service.  There is 
also no probative medical evidence indicating a relationship 
between the veteran's death and his service-connected 
disabilities, including PTSD.

Taking into account all relevant evidence, the Board finds 
that the cause of the veteran's death was not of service 
origin, and was not causally related to the veteran's 
service- connected disabilities.  

As the preponderance of the competent evidence of record is 
against her claim for entitlement to service connection for 
the cause of the veteran's death, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

38 U.S.C.A. § 1318

According to 38 U.S.C.A. § 1318(a) (West 2002), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of his or her own willful 
misconduct and who either was in receipt of or entitled to 
receive compensation at the time of death for service- 
connected disabilities rated totally disabling.  38 U.S.C.A. 
§ 1318(b) (West 2002); 38 C.F.R. § 3.22 (2007).

38 U.S.C. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his lifetime, established a 
right to receive total service-connected disability for the 
required statutory period or would have established such a 
right if not for CUE.  See 38 C.F.R. § 3.22.

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected if: 1) the veteran's death was not the 
result of his own willful misconduct, and 2) at the time of 
death, the veteran was receiving, or was entitled to receive, 
compensation for service-connected disability that was: i) 
rated by VA as totally disabling for a continuous period of 
at least 10 years immediately preceding death; ii) rated by 
VA as totally disabling continuously since the veteran's 
release from active duty and for at least 5 years immediately 
preceding death; or (iii) rated by VA as totally disabling 
for a continuous period of not less than 1 year immediately 
preceding death, if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 C.F.R. § 3.22(a).

For purposes of this section, "entitled to receive" means 
that at the time of death, the veteran had a service- 
connected disability rated totally disabling by VA but was 
not receiving compensation because: 1) VA was paying the 
compensation to the veteran's dependents; 2) VA was 
withholding the compensation under authority of 38 U.S.C. § 
5314 to offset an indebtedness of the veteran; 3) the veteran 
had applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date; 4) the 
veteran had not waived retired or retirement pay in order to 
receive compensation; 5) VA was withholding payments under 
the provisions of 10 U.S.C. § 1174(h)(2); 6) VA was 
withholding payments because the veteran's whereabouts were 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or 7) VA was withholding payments under 38 U.S.C. § 
5308 but determines that benefits were payable under 38 
U.S.C. § 5309. 38 C.F.R. § 3.22(b).

Consequently, the current state of the law is such that 
claims for DIC benefits under 38 U.S.C.A. § 1318 must be 
adjudicated with specific regard given to decisions made 
during the veteran's lifetime and without consideration of 
hypothetical entitlement for benefits raised for the first 
time after a veteran's death.

As noted above, the veteran died in September 2003.  At the 
time of the veteran's death, he was service connected for 
post-traumatic stress disorder (PTSD), evaluated as 100 
percent disabling, hearing loss, evaluated as 100 percent 
disabling, residuals of shell fragment wound, right shoulder 
with retained fragment, evaluated as 10 percent disabling, 
and residuals of fracture right ankle, evaluated as 
noncompensable.  A 100 percent disability evaluation had been 
effect since July 1999.

As the veteran was not a prisoner of war, and as, at the time 
of death, the veteran was not rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death, and was not rated by VA as 
totally disabling continuously since the veteran's release 
from active duty and for at least five years immediately 
preceding death, the Board finds that none of the 
requirements are met for a grant of DIC benefits under 38 
U.S.C.A. § 1318.

Further, the record does not indicate that the appellant has 
specifically alleged that there was CUE in any final rating 
decision.  As the appellant has not raised this matter, the 
Board concludes that no further action or consideration is 
warranted as to this particular portion of the § 1318 
analysis.  

The Board acknowledges the veteran's honored service and 
while the Board sympathizes with the appellant, it can find 
no legal basis under which to grant a claim for DIC benefits 
pursuant to 38 U.S.C.A. § 1318.

Consequently, the appellant's claim for DIC benefits, under 
the provisions of 38 U.S.C.A. § 1318, must be denied.


 ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


